Exhibit No. 10.3

LENNAR CORPORATION

$500,000,000

5.95% Senior Notes due 2011

6.50% Senior Notes due 2016

Purchase Agreement

New York, New York

April 19, 2006

Deutsche Bank Securities Inc.

UBS Securities LLC

BNP Paribas Securities Corp.

Calyon Securities (USA) Inc.

SunTrust Capital Markets, Inc.

c/o UBS Securities LLC

677 Washington Blvd.

Stamford, CT 06901

Ladies and Gentlemen:

Lennar Corporation, a corporation organized under the laws of Delaware (the
“Company”), hereby confirms its agreement with the initial purchasers named on
Schedule I hereto (each, an “Initial Purchaser” and collectively, the “Initial
Purchasers”) for whom Deutsche Bank Securities Inc. and UBS Securities LLC (the
“Representatives”) are acting as representatives, as set forth below.

Subject to the terms and conditions herein contained, the Company proposes to
issue and sell to the Initial Purchasers $250,000,000 aggregate principal amount
of the Company’s 5.95% Senior Notes due 2011 (the “2011 Notes”) and $250,000,000
aggregate principal amount of the Company’s 6.50% Senior Notes due 2016 (the
“2016 Notes” and, together with the 2011 Notes, the “Notes”). The Notes are to
be issued pursuant to the terms of Indentures (the “Indentures”) among the
Company, the Guarantors (as defined below) and J.P. Morgan Trust Company, N.A.
as trustee (the “Trustee”). The Notes will be unconditionally guaranteed
(collectively, the “Guarantees”) jointly and severally, by each of the direct or
indirect subsidiaries of the Company listed on Schedule II hereto (the
“Guarantors”). The Notes and the Guarantees are collectively referred to herein
as the “Securities.”

The Securities will be offered and sold to you without being registered under
the Securities Act of 1933, as amended (the “Act”), in reliance on exemptions
therefrom.



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared an
offering memorandum dated April 19, 2006 (including the information incorporated
by reference therein, the “Memorandum”), setting forth or incorporating a
description of the terms of the Securities, the terms of the offering of the
Securities, a description of the Company and any material developments relating
to the Company occurring after the date of the most recent historical financial
statements incorporated by reference therein. Unless stated to the contrary, all
references herein to the Memorandum are to the Memorandum on the date hereof and
shall not be deemed to include any amendment or supplement thereto subsequent to
the date hereof or any information filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) subsequent to the date hereof which is
incorporated by reference therein and any references herein to the terms
“amend,” “amendment” or “supplement” with respect to the Memorandum shall be
deemed to refer to and include any information filed under the Exchange Act
subsequent to the date hereof which is incorporated by reference therein. The
Company hereby confirms that it has authorized the use of the Memorandum, and
any amendment or supplement thereto, in connection with the resale of the
Securities by the Initial Purchasers.

The Company understands that the Initial Purchasers propose to make an offering
of the Securities only on the terms and in the manner set forth in the
Memorandum and Section 8 hereof as soon as the Initial Purchasers deem advisable
after this Agreement has been executed and delivered, to persons in the United
States whom the Initial Purchasers reasonably believe to be qualified
institutional buyers (“Qualified Institutional Buyers” or “QIBs”) as defined in
Rule 144A under the Act, as such rule may be amended from time to time (“Rule
144A”), and outside the United States to certain persons in reliance on
Regulation S under the Act (“Regulation S”).

The Initial Purchasers and the direct and indirect transferees of (i) the 2011
Notes and the related Guarantees and (ii) the 2016 Notes and the related
Guarantees will each be entitled to the benefits of Registration Rights
Agreements, substantially in the form attached hereto as Exhibit A and Exhibit
B, respectively (together, the “Registration Rights Agreements”), each to be
dated as of the Closing Date (as defined in Section 3 below), pursuant to which
the Company will agree, among other things, to file one or more registration
statements (each, a “Registration Statement”) with the Securities and Exchange
Commission (the “Commission”) registering under the Act resales of the
Securities or the exchange by the Company of Exchange Notes (as defined in the
applicable Registration Rights Agreement) and the guarantees of the Exchange
Notes for the applicable Securities.

1. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each Initial Purchaser as set forth below in this
Section 1:

(a) Neither the Memorandum nor any amendment or supplement thereto as of the
date thereof and at all times subsequent thereto up to the Closing Date
contained or will contain any untrue statement of a material fact or omitted or
will omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph 1(a)
do not apply to statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Initial Purchaser through the Representatives specifically for inclusion in the
Memorandum (or any supplement thereto).

 

2



--------------------------------------------------------------------------------

(b) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification.

(c) Each consolidated subsidiary of the Company has been duly incorporated or
organized, is validly existing as an entity in good standing under the laws of
the jurisdiction of its incorporation or organization, has the power and
authority to own its property and to conduct its business as described in the
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent of
failures to qualify that could not in the aggregate reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole; all of the issued shares of capital stock of each consolidated
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and, except as described in the Memorandum, are
owned directly or indirectly by the Company free and clear of all liens,
encumbrances, equities or claims.

(d) This Agreement has been duly authorized, executed and delivered by the
Company; the Indentures have been duly authorized and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company and the Guarantors, will constitute legal, valid and
binding instruments enforceable against each of the Company and the Guarantors
in accordance with their terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity); the Notes have been duly authorized, and, when executed
and authenticated in accordance with the provisions of the applicable Indenture
and delivered to and paid for by the Initial Purchasers, will have been duly
executed and delivered by the Company and will constitute the legal, valid and
binding obligations of the Company entitled to the benefits of the applicable
Indenture (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity).

(e) The Exchange Notes and the Private Exchange Notes (as such term is defined
in the Registration Rights Agreements), if and when issued, shall be in the form
contemplated by the applicable Indenture. The Exchange Notes and the Private
Exchange Notes, if and when executed by the Company and authenticated by the
Trustee in accordance with the provisions of the applicable Indenture and, if
and when issued and delivered in exchange for the Securities in accordance with
the applicable Registration Rights Agreement, will have been duly executed,
issued and delivered and shall constitute valid and legally binding obligations
of the Company (assuming the due authorization, execution and delivery of the
applicable Indenture by the Trustee and the due authorization and delivery of
the Securities, the Exchange Notes and the Private Exchange Notes by the Trustee
in accordance with the applicable Indenture), entitled to the benefits of the
applicable Indenture, and enforceable against the Company in accordance with
their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization,

 

3



--------------------------------------------------------------------------------

insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity).

(f) The Guarantees and the guarantees of the Exchange Notes and the Private
Exchange Notes, if and when issued, will be in the form contemplated by the
applicable Indenture. The Guarantees and the guarantees of the Exchange Notes
have been duly authorized and, when executed and delivered by each of the
Guarantors in accordance with the provisions of the applicable Indenture, will
have been duly executed, issued and delivered and will constitute valid and
legally binding obligations of the Guarantors, entitled to the benefits of the
applicable Indenture and enforceable against the Guarantors in accordance with
their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity).

(g) The Registration Rights Agreements have been duly authorized and, assuming
due authorization, execution and delivery thereof by the Initial Purchasers,
when executed and delivered by the Company and the Guarantors, will constitute
legal, valid and binding instruments enforceable against each of the Company and
the Guarantors in accordance with their terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity).

(h) Each of the Indentures, the Securities, and the Registration Rights
Agreements conforms in all material respects to the description thereof
contained in the Memorandum.

(i) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained or incorporated by reference in the
Memorandum.

(j) The shares of Class A Common Stock and Class B Common Stock outstanding have
been duly authorized and are validly issued, fully paid and non-assessable; and
the holders of the outstanding shares of capital stock of the Company are not
entitled to any preemptive or other rights to subscribe for the capital stock or
any other securities of the Company; and, except as set forth in the Memorandum
or otherwise disclosed in writing to the Initial Purchasers, no options,
warrants or other rights to purchase, agreements or other obligations to issue,
or rights to convert any obligations into or exchange any securities for, shares
of capital stock of or ownership interests in the Company are outstanding.

(k) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except (i) the qualification of the Indentures under the
Trust Indenture Act as contemplated by the Registration Rights Agreements,
(ii) in the case of performance of the Registration Rights Agreements, filing
with the Commission of and the receipt of an order of the Commission declaring
the Exchange Offer Registration Statement or the Shelf Registration Statement
(each as defined in the Registration Rights Agreements) effective and (iii) such
additional steps as may be required under state securities or blue sky laws.

 

4



--------------------------------------------------------------------------------

(l) Neither the issue and sale of the Securities nor the consummation of any
other of the transactions herein contemplated nor the fulfillment of the terms
hereof will conflict with, result in a breach or violation of, or result in
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, (i) the charter or by-laws of
the Company or any of its subsidiaries, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which the
Company or any of its subsidiaries is a party or by which it is bound or to
which its or their property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
of its subsidiaries or any of its or their properties, except as set forth in
the Memorandum.

(m) There has not occurred any material adverse change, or any development,
which insofar as can reasonably be foreseen, involves a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Company and its subsidiaries, taken as a whole,
from that set forth in the Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement).

(n) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) could reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Memorandum
(exclusive of any supplement thereto).

(o) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Memorandum present fairly in all material respects the consolidated
financial condition, results of operations and cash flows of the Company and its
subsidiaries as of the dates and for the periods indicated, comply as to form
with the applicable accounting requirements of the Act and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein).

(p) Deloitte & Touche LLP, who have certified certain consolidated financial
statements of the Company and its subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Memorandum, are independent registered
public accountants within the meaning of the Public Company Accounting Oversight
Board Act with respect to the Company within the meaning of the Act and the
applicable published rules and regulations thereunder.

(q) Each of the Company and its subsidiaries has good and marketable title to
all real property described in the Memorandum as being owned by it and good and
marketable title to the leasehold estate in the real property described therein
as being leased by it, free and

 

5



--------------------------------------------------------------------------------

clear of all liens, charges, encumbrances or restrictions, except, in each case,
as described in the Memorandum or such as would not, individually or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Memorandum (exclusive of any supplement thereto). All leases, contracts and
agreements, including those referred to in the Memorandum to which the Company
or any of its subsidiaries is a party or by which any of them is bound are valid
and enforceable against the Company or any such subsidiary, are valid and
enforceable against the other party or parties thereto and are in full force and
effect, except where the failure to be valid and enforceable against the other
party or other parties thereto or to be in full force and effect would not have
a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Memorandum (exclusive of
any supplement thereto).

(r) Neither the Company nor any subsidiary is in violation or default of (i) any
provision of its charter or bylaws, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except, in the cases of clauses (ii) and (iii) for such violations
and defaults that would not, individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business. No
holders of any series of outstanding securities of the Company have (x) directly
notified the Company or, to the Company’s knowledge, notified the Trustee of any
default with respect to such securities or (y) declared the principal and
accrued interest, if any, on such securities to be due and payable.

(s) The Company and its subsidiaries possess all licenses, certificates, permits
and other authorizations issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, and
neither the Company nor any such subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Memorandum (exclusive of any supplement
thereto).

(t) The Company is not and, after giving effect to the offering and the sale of
the Securities and the application of the proceeds thereof as described in the
Memorandum, will not be an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

6



--------------------------------------------------------------------------------

(u) The Company has filed all foreign, federal, state and local tax returns that
are required to be filed or has requested extensions thereof (except in any case
in which the failure so to file would not have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Memorandum (exclusive of any supplement thereto) and has
paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or as would not have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Memorandum (exclusive of any supplement thereto).

(v) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or is threatened or imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, that could have
a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Memorandum (exclusive of
any supplement thereto).

(w) The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; all
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any such subsidiary has been refused any insurance coverage sought or
applied for; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Memorandum (exclusive of
any supplement thereto).

(x) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by the
Memorandum (exclusive of any supplement thereto).

 

7



--------------------------------------------------------------------------------

(y) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(z) The Company and its subsidiaries are (i) in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except where such non-compliance with Environmental Laws, failure to receive
required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Memorandum (exclusive of any supplement thereto). Except as
set forth in the Memorandum (exclusive of any supplement thereto), neither the
Company nor any of the subsidiaries has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

(aa) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Memorandum (exclusive of any supplement thereto).

(bb) Each of the Company and its subsidiaries has fulfilled its obligations, if
any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974 (“ERISA”) and the regulations
and published interpretations thereunder with respect to each “plan” (as defined
in Section 3(3) of ERISA and such regulations and published interpretations) in
which employees of the Company and its subsidiaries are eligible to participate
and each such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published

 

8



--------------------------------------------------------------------------------

interpretations. The Company and its subsidiaries have not incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA.

(cc) The subsidiaries listed on Annex A attached hereto are the only significant
subsidiaries of the Company as defined by Rule 1-02 of Regulation S-X.

(dd) The Company and its subsidiaries own, possess, license or have other rights
to use, on reasonable terms, all patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business in all material respects as now conducted or as proposed in
the Memorandum to be conducted. There are no conflicting rights of third parties
to any such Intellectual Property; there is no material infringement by third
parties of any such Intellectual Property; there is no pending or, to the
Company’s best knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any such Intellectual Property, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; there is no pending or, to the Company’s best knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact which would form a reasonable basis for any such claim; there
is no U.S. patent or published U.S. patent application which contains claims
that dominate or may dominate any Intellectual Property described in the
Memorandum as being owned by or licensed to the Company or that interferes with
the issued or pending claims of any such Intellectual Property; and there is no
prior art of which the Company is aware that may render any U.S. patent held by
the Company invalid or any U.S. patent application held by the Company
unpatentable which has not been disclosed to the U.S. Patent and Trademark
Office.

(ee) Except as disclosed in the Memorandum, the Company does not have any
material lending or other relationship with any bank or lending affiliate of any
of the Initial Purchasers. The Company intends to use the proceeds from the sale
of the Securities hereunder for the purposes described in the Memorandum under
the caption “Use of Proceeds.”

(ff) Neither the offering or sale of the Securities as contemplated by this
Agreement nor the filing of any Registration Statement contemplated by the
Registration Rights Agreements, gives rise or shall give rise to any rights,
other than those that have been waived or satisfied, for or relating to the
registration of any securities of the Company or the Guarantors.

(gg) The Company has established and maintains disclosure controls and
procedures and internal controls over financial reporting (as such terms are
defined in Rule 13a-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the Company’s chief executive
officer and its chief financial officer by others within those entities, and
such disclosure controls and procedures are effective to perform the functions
for which they

 

9



--------------------------------------------------------------------------------

were established; such internal controls over financial reporting are designed
to provide reasonable assurance regarding the reliability of financial reporting
and of the preparation of financial statements in accordance with generally
accepted accounting principles and are effective to perform the functions for
which they are designed; since the date of the most recent evaluation of
internal controls over financial reporting, there have been no significant
changes in disclosure controls and procedures and internal control over
financial reporting or in other factors that could significantly affect
disclosure controls and procedures and internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses; the principal executive officers and
principal financial officers of the Company have made all certifications
required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any
related rules and regulations promulgated by the Commission, and the statements
contained in any such certification are complete and correct; and the Company is
and, to the knowledge of the Company, all of its directors and executive
officers (in their capacity as such) are, otherwise in compliance with all
applicable provisions of the Sarbanes-Oxley Act that are effective.

(hh) Neither the Company nor any of the Guarantors or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Act) has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of any “security” (as defined in the Act)
which is or could be integrated with the sale of the Securities in a manner that
would require the registration under the Act of the Securities or (ii) engaged
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) in connection with the offering of the
Securities or in any manner involving a public offering within the meaning of
Section 4(2) of the Act.

(ii) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 8 hereof, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Initial Purchasers in the
manner contemplated by this Agreement to register any of the Securities under
the Act or to qualify the Indentures under the Trust Indenture Act.

(jj) No securities of the Company or any Guarantor are of the same class (within
the meaning of Rule 144A under the Act) as the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.

(kk) Neither the Company nor any of the Guarantors has taken, nor will any of
them take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Securities.

(ll) Except as disclosed in the Memorandum, there are no business relationships
or related party transactions which would be required to be disclosed in a
registration statement under the Act by Item 404 of Regulation S-K of the
Commission, and each description in the Memorandum of a business relationship or
related party transaction is a fair and accurate description of the
relationships and transactions so described in all material respects.

 

10



--------------------------------------------------------------------------------

(mm) Neither the Company nor any of the Guarantors or any of their respective
Affiliates nor any person acting on its or their behalf (other than the Initial
Purchasers) has engaged in any directed selling efforts (as that term is defined
in Regulation S) with respect to the Securities; each of the Company, the
Guarantors and their respective Affiliates and any person acting on its or their
behalf (other than the Initial Purchasers) have complied with the offering
restrictions requirement of Regulation S.

(nn) The Company is subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act and is eligible to file a Registration
Statement on Form S-3. Each document filed, or to be filed prior to the closing
of transactions contemplated by this Agreement, by the Company pursuant to the
Exchange Act and incorporated, or to be incorporated, by reference in the
Memorandum (or any amendment or supplement thereto) at the time filed with the
Commission conformed, or will conform, in all material respects with the
Exchange Act and the applicable rules and regulations thereunder.

(oo) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.

Any certificate signed by any officer of the Company and delivered to the
Initial Purchasers or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company as to matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, the aggregate principal amount of the
Securities set forth opposite such Initial Purchaser’s name in Schedule I
hereto, (i) in the case of the 2011 Notes, at a purchase price of 99.466% of
their principal amount, plus accrued interest and (ii) in the case of the 2016
Notes, at a purchase price of 99.573% of their principal amount, plus accrued
interest.

The Company acknowledges and agrees that each Initial Purchaser in providing
investment banking services to the Company in connection with the offering of
the Notes, including in acting pursuant to the terms of this Agreement, has
acted and is acting as an independent contractor on an arm’s length basis and
not as a fiduciary and the Company does not intend such Initial Purchaser to act
in any capacity other than independent contractor, including as a fiduciary or
in any other position of higher trust. The Company shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated by this Agreement and the Initial Purchasers shall have no
responsibility or liability with respect thereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 AM, New York City time, on April 26, 2006, or at such time on such
later date not more than three Business Days after the foregoing date as the
Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in
Section 10 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”). One or more global securities
representing the Securities shall be registered by the Trustee in the name of
the nominee of The

 

11



--------------------------------------------------------------------------------

Depository Trust Company (“DTC”), Cede & Co., credited to the accounts of such
of its participants as the Representatives shall request, upon notice to the
Company at least 48 hours prior to the Closing Date, with any transfer taxes
payable in connection with the transfer of the Securities to the Initial
Purchasers duly paid, and deposited with the Trustee as custodian for DTC on the
Closing Date, against payment by or on behalf of the Initial Purchasers to the
account of the Company of the aggregate purchase price therefor by wire transfer
in immediately available funds.

4. Offering by the Initial Purchasers.

(a) It is understood that the Initial Purchasers will offer and sell the
Securities in accordance with this Section as soon as they deem it advisable to
do so. The Securities are to be initially offered at the offering price set
forth in the Memorandum. The Initial Purchasers may from time to time thereafter
change the price and other selling terms.

(b) Each Initial Purchaser severally represents and agrees that neither it nor
any person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Act).

(c) Each Initial Purchaser also severally represents and agrees that it has not
entered and will not enter into any contractual arrangement with any distributor
with respect to the distribution or delivery of the Securities, except with its
affiliates or with the prior written consent of the Company.

5. Agreements. The Company agrees with the Initial Purchasers that:

(a) The Company will cooperate with the Initial Purchasers in arranging for the
qualification of the Securities for offering and sale under the securities or
blue sky laws of such jurisdictions as the Initial Purchasers may designate and
will continue such qualification in effect for as long as may be necessary to
complete the resale of the Securities by the Initial Purchasers; provided,
however, that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to execute a general consent to service of
process in any jurisdiction.

(b) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Securities or the Private Exchange Notes, any event occurs or
information becomes known as a result of which the Memorandum as then amended or
supplemented would include an untrue statement of a material fact, or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if for any
other reason it is necessary at any time to amend or supplement the Memorandum
in order to comply with applicable law, the Company will promptly notify the
Representatives thereof and will prepare, at the Company’s expense, an amendment
or supplement to the Memorandum that corrects such statement or omission or
effects such compliance.

(c) The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Memorandum, any
documents incorporated by reference therein any amendment or supplement thereto,
as the Initial Purchasers may reasonably request.

 

12



--------------------------------------------------------------------------------

(d) The Company shall apply the net proceeds from the sale of the Securities as
set forth under “Use of Proceeds” in the Memorandum.

(e) For so long as any Securities remain outstanding, the Company will furnish
to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or the holders
of the Securities and, as soon as available, copies of any reports or financial
statements filed by the Company with the Commission or furnished to any national
securities exchange on which any class of securities of the Company may be
listed.

(f) Neither the Company, any of the Guarantors nor any of their respective
Affiliates will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Act) that could be
integrated with the sale of the Securities in a manner that would require the
registration under the Act of the Securities.

(g) The Company will not, and will not permit any of the Subsidiaries to, engage
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) in connection with the offering of the
Securities or in any manner involving a public offering within the meaning of
Section 4(2) of the Act.

(h) The Company will furnish to the Initial Purchasers a copy of each proposed
amendment or supplement to the Memorandum, and not use any such proposed
amendment or supplement to which the Initial Purchasers reasonably object in
writing; after the date hereof and prior to the completion of the distribution
of the Securities by the Initial Purchasers (as determined by the Initial
Purchasers), and the Company will not file any document under the Exchange Act
which is incorporated by reference in the Memorandum, in each case unless the
Initial Purchasers previously have been advised of, and furnished with a copy
within a reasonable period of time prior to, the proposed filing. The Company
will advise the Initial Purchasers of the time when any amendment or supplement
to the Memorandum has been made or when any document filed under the Exchange
Act which is incorporated by reference in the Memorandum has been filed with the
Commission and will provide evidence satisfactory to the Initial Purchasers of
each such amendment, supplement or filing.

(i) The Company will not, nor will it permit any of its Affiliates (as defined
in Rule 501(b) under the Act) to, during the two-year period following the
Closing Date, resell any Securities that have been acquired by any of them.

(j) Except as contemplated by the Registration Rights Agreements, neither the
Company, nor any of their respective Affiliates, nor any authorized person
acting on its or their behalf will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Securities or the Exchange Notes and
guarantees of the Exchange Notes issuable upon exchange thereof under the Act.

(k) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, provide to each

 

13



--------------------------------------------------------------------------------

holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities.

(l) The Company will cooperate with the Initial Purchasers and use all
reasonable efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of DTC and such other clearance and settlement
systems that the Initial Purchasers may designate.

(m) In connection with any Securities offered and sold in an offshore
transaction (as defined in Regulation S), the Company will not register or
permit to be registered any transfer of such Securities not made in accordance
with the provisions of Regulation S and will not, except in accordance with the
provisions of Regulation S, if applicable, issue any such Securities in the form
of definitive securities.

(n) Neither the Company nor any of the Guarantors will take, directly or
indirectly, any action designed to or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(o) The Company will not, without the prior written consent of the
Representatives, offer, sell, contract to sell, pledge, or otherwise dispose of,
or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any affiliate of the Company or any person in privity with the
Company or any affiliate of the Company, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, of any debt
securities of the Company, other than commercial paper notes that are exempt
from registration by reason of Section 3(a)(3) of the Securities Act, for a
period of 5 Business Days after the date hereof.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time (defined below) and the Closing Date
pursuant to Section 3 hereof, to the accuracy of the statements of the Company
made in any certificates pursuant to the provisions hereof, to the performance
by the Company of its obligations hereunder and to the following additional
conditions:

(a) Clifford Chance US LLP shall have furnished to the Initial Purchasers their
written opinion, addressed to the Initial Purchasers and dated the Closing Date,
in form and substance reasonably satisfactory to the Initial Purchasers,
substantially to the effect set forth in Annex B hereto.

 

14



--------------------------------------------------------------------------------

(b) The Initial Purchasers shall have received from Willkie Farr & Gallagher
LLP, counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date and addressed to the Initial Purchasers, with respect to the
issuance and sale of the Securities, the Indentures, the Registration Rights
Agreements and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for the purpose of enabling them to pass upon such
matters.

(c) The Company shall have furnished to the Initial Purchasers a certificate of
the Company, signed by the Chairman of the Board or the President and the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Memorandum and this Agreement and that:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date;

(ii) the sale of the Securities hereunder has not been enjoined (temporarily or
permanently); and

(iii) since the date of the most recent financial statements included or
incorporated by reference in the Memorandum (exclusive of any supplement
thereto), there has been no material adverse effect on the condition (financial
or otherwise), prospects, earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Memorandum (exclusive of any supplement thereto).

(d) The Company shall have furnished to the Initial Purchasers a letter of
Deloitte & Touche LLP addressed to the Initial Purchasers and dated the Closing
Date, in form and substance reasonably satisfactory to the Initial Purchasers,
substantially to the effect set forth in Annex C hereto.

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Memorandum (exclusive of any amendment thereof),
there shall not have been any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Memorandum (exclusive of any
supplement thereto) the effect of which is, in the sole judgment of the Initial
Purchasers, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated by the
Memorandum (exclusive of any amendment thereof).

(f) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical

 

15



--------------------------------------------------------------------------------

rating organization” (as defined for purposes of Rule 436(g) under the Act) or
any notice given of any intended or potential decrease in any such rating or of
a possible change in any such rating that does not indicate the direction of the
possible change.

(g) The issuance and sale of the Securities pursuant to this Agreement shall not
have been enjoined (temporarily or permanently), no restraining order or other
injunctive order shall have been issued and no action, suit or proceeding shall
have been commenced with respect to this Agreement before any court or
governmental authority.

(h) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreements executed by the Company and such agreements shall
be in full force and effect at all times from and after the Closing Date.

(i) The Indentures shall have been duly executed and delivered by the Company
and the Trustee, and the Securities shall have been duly executed by the
Company, and the Securities shall have been duly authenticated by the Trustee.

(j) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Representatives.
Notice of such cancellation shall be given to the Company in writing or by
telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 shall be delivered at
the office of Willkie Farr & Gallagher LLP, counsel for the Initial Purchasers,
at 787 Seventh Avenue, New York, New York, on the Closing Date.

7. Reimbursement of Initial Purchasers’ Expenses. The Company agrees to pay all
costs and expenses incident to the performance of its obligations under this
Agreement, whether or not the transactions contemplated herein are consummated
or this Agreement is terminated pursuant to Section 11 hereof, including all
costs and expenses incident to: (i) the printing, word processing or other
production of documents with respect to such transactions, including any costs
of printing the Memorandum and any amendments or supplements thereto, and any
blue sky memoranda, (ii) all arrangements relating to the delivery to the
Initial Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Company, (iv) the preparation (including printing), issuance and
delivery to the Initial Purchasers of the Securities, (v) the qualification of
the Securities under state securities and blue sky laws, including filing fees
and reasonable fees and disbursements of counsel for the Initial Purchasers
relating thereto, (vi) the expenses of the Company in connection with any
meetings with prospective investors in the

 

16



--------------------------------------------------------------------------------

Securities, (vii) the fees and expenses of the Trustee, including fees and
expenses of its counsel, and (viii) any fees charged by investment rating
agencies for the rating of the Securities.

If the sale of the Securities provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 6
hereof is not satisfied, because of any termination pursuant to Section 11
hereof or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Initial Purchasers, the Company
will reimburse the Initial Purchasers severally through the Representatives on
demand for all out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

8. Offering of Securities, Restrictions on Transfer. (a) Each of the Initial
Purchasers, severally and not jointly, agrees with the Company that (i) it has
not and will not solicit offers for, or offer or sell, the Securities by any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Act; and (ii) it has and will solicit offers
for the Securities only from, and will offer and sell the Securities only to
(A) in the case of offers inside the United States, persons whom the Initial
Purchasers reasonably believe to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to the Initial Purchasers or the
Initial Purchasers reasonably believe, that each such account is a QIB, to whom
notice has been given that such sale or delivery is being made in reliance on
Rule 144A, and, in each case, in transactions under Rule 144A and (B) in the
case of offers outside the United States, to persons other than U.S. persons
(“non-U.S. purchasers,” which term shall include dealers or other professional
fiduciaries in the United States acting on a discretionary basis for non-U.S.
beneficial owners (other than an estate or trust)); provided, however, that, in
the case of this clause (B), in purchasing such Securities such persons are
deemed to have represented and agreed as provided under the caption “Notice to
Investors; Transfer Restrictions” contained in the Memorandum.

(b) Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to offers and sales outside the United States of Securities that
(i) it has and will comply with all applicable laws and regulations in each
jurisdiction in which it acquires, offers, sells or delivers such Securities or
has in its possession or distributes any Memorandum or any other material, in
all cases at its own expense; (ii) such Securities have not been and will not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from registration requirements of the Act; (iii) it has
offered such Securities and will offer and sell such Securities (A) as part of
its distribution at any time and (B) otherwise until 40 days after the later of
the commencement of the offering and the Closing Date, only in accordance with
Rule 903 of Regulation S and, accordingly, neither it nor any persons acting on
its behalf have engaged or will engage in any “directed selling efforts” (within
the meaning of Regulation S) with respect to the Securities, and any such
persons have complied and will comply with the offering restrictions requirement
of Regulation S; and (iv) it agrees that, at or prior to confirmation of sales
of such Securities, it will have sent to each distributor, dealer or person

 

17



--------------------------------------------------------------------------------

receiving a selling concession, fee or other remuneration that purchases any of
such Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of the distribution of the Securities at any time
or (ii) otherwise until 40 days after the later of the commencement of the
offering and the closing date of the offering, except in either case in
accordance with Regulation S (or Rule 144A if available) under the Securities
Act. Terms used above have the meaning given to them in Regulation S.”

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

(c) Each of the Initial Purchasers represents and warrants (as to itself only)
that (i) it has not offered or sold and, prior to or during the period of six
months from the issuance of the Securities, will not offer or sell the
Securities to persons in the United Kingdom except to persons whose ordinary
activities involve them in acquiring, holding, managing or disposing of
investments (as principal or agent) for the purposes of their businesses or
otherwise in circumstances that do not constitute an offer to the public in the
United Kingdom within the meaning of the Public Offers of Securities Regulations
1995, (ii) it has complied with and will comply with all applicable provisions
of the Financial Services Act 1986 of Great Britain with respect to any action
taken in relation to the Securities in, from or otherwise involving the United
Kingdom and (iii) it has only issued or passed on and will only issue or pass on
in the United Kingdom any document in connection with the issue and sale of the
Securities to a person who is of the kind described in Article 11(3) of the
Financial Services Act 1986 (Investment Advertisements) (Exemptions) Order 1996
(as amended) or is a person to whom the document may otherwise be lawfully
issued or passed.

(d) Each of the Initial Purchasers represents and warrants (as to itself only)
that it has not made and will not make an offer of the Securities to the public
in any Member State of the European Economic Area that has implemented the
Prospectus Directive (each, a “Relevant Member State”), with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”), prior to the
publication of a prospectus in relation to the Securities that has been approved
by the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of Securities to the public in that Relevant
Member State at any time: (i) to legal entities that are authorized or regulated
to operate in the financial markets or, if not so authorized or regulated, whose
corporate purpose is solely to invest in securities; (ii) to any legal entity
that has two or more of (1) an average of at least 250 employees during the last
financial year; (2) a total balance sheet of more than €43,000,000 and (3) an
annual net turnover of more than €50,000,000, as shown in its last annual or
consolidated

 

18



--------------------------------------------------------------------------------

accounts; or (iii) in any other circumstances that do not require the
publication by the Company or the Guarantors of a prospectus pursuant to Article
3 of the Prospectus Directive.

For purposes of this Section 8(d), the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Relevant Member State by any measure implementing the Prospectus
Directive in that Relevant Member State and the expression “Prospectus
Directive” means Directive 2003/71/EC and includes any relevant implementing
measure in each Relevant Member State.

9. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless the Initial Purchasers,
the directors, officers, employees and agents of the Initial Purchasers, and
each person who controls the Initial Purchasers within the meaning of either the
Act or the Exchange Act, against any losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Memorandum or in any amendment thereof or supplement thereto, or (ii) the
omission or alleged omission to state in the Memorandum or any amendment or
supplement thereto a material fact required to be stated therein or necessary to
make the statements therein not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Initial Purchaser through the Representatives specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
that the Company may otherwise have.

(b) Each Initial Purchaser severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each Initial Purchaser, but only with reference to written information relating
to such Initial Purchaser furnished to the Company by or on behalf of such
Initial Purchaser through the Representatives specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability, which any Initial Purchaser may otherwise have.
The Company acknowledges that the statements set forth (i) in the last paragraph
of the cover page regarding delivery of the Securities and (ii) under the
heading “Plan of Distribution”, (A) the sentences relating to concessions and
reallowances and (B) in the paragraphs related to stabilization, syndicate
covering transactions and penalty bids in the Memorandum constitute the only
information furnished in writing by or on behalf of the Initial Purchasers for
inclusion in the Memorandum.

 

19



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 9 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Initial Purchasers on the other from the offering of the Securities; provided,
however, that in no case shall any Initial Purchaser (except as may be provided
in any agreement among the Initial Purchasers relating to the offering of the
Securities) be responsible for any amount in excess of the discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion

 

20



--------------------------------------------------------------------------------

as is appropriate to reflect not only such relative benefits but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by it, and benefits received by
the Initial Purchasers shall be deemed to be equal to the total discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Initial Purchasers on the other,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
Company and the Initial Purchasers agree that it would not be just and equitable
if contribution were determined by pro rata allocation or any other method of
allocation that does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of an Initial
Purchaser shall have the same rights to contribution as such Initial Purchaser,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

10. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser or Initial Purchasers hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the remaining Initial Purchasers shall be
obligated severally to take up and pay for (in the respective proportions which
the principal amount of Securities set forth opposite their names in Schedule I
hereto bears to the aggregate principal amount of Securities set forth opposite
the names of all the remaining non-defaulting Initial Purchaser) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 10, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the nondefaulting Initial Purchasers shall determine in
order that the required changes in the Registration Statement and the Memorandum
or in any other documents or arrangements may be effected. Nothing contained in
this Agreement shall relieve any defaulting Initial Purchaser of its liability,
if any, to the Company and any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.

 

21



--------------------------------------------------------------------------------

11. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in the Company’s Common Stock shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange shall have been suspended or limited or minimum
prices shall have been established on such Exchange, (ii) a banking moratorium
shall have been declared either by Federal or New York State authorities or a
material disruption in clearance or settlement systems through which transfers
of securities of the Company are effected shall have occurred or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Representatives, impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated by the Memorandum
(exclusive of any supplement thereto).

12. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser or the Company or any of the
officers, directors, employees, agents or controlling persons referred to in
Section 9 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 7, 9 and 15 hereof shall survive the termination or
cancellation of this Agreement.

13. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to Deutsche Bank Securities Inc., 60 Wall Street, New York, NY 10005,
Attn: Debt Capital Markets (fax no.: (212) 797-2202), with a copy to the General
Counsel (fax no.: (212) 797-4564) and to UBS Securities LLC, 677 Washington
Blvd., Stamford, CT 06901, Attn: Fixed Income Syndicate (fax no.:
(203) 719-0495); or, if sent to the Company, will be mailed, delivered or
telefaxed to Lennar Corporation, 700 N.W. 107th Avenue, Miami, Florida 33172,
Attn: General Counsel, Mark Sustana (fax no.: (305) 227-7115).

14. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 9 hereof, and
no other person will have any right or obligation hereunder.

15. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

22



--------------------------------------------------------------------------------

18. Definitions. The terms, which follow, when used in this Agreement, shall
have the meanings indicated.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Class A Common Stock” shall mean the Company’s Class A common stock, par value
$.10 per share.

“Class B Common Stock” shall mean the Company’s Class B common stock, par value
$.10 per share.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“significant subsidiary” shall mean each subsidiary of the Company that as of
the date of this Agreement is a “significant subsidiary” for purposes of Rule
1-02 of regulation S-X under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended and
the rules and regulations of the Commission promulgated thereunder.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Initial Purchasers.

 

Very truly yours,

LENNAR CORPORATION

By:

 

/s/ BRUCE E. GROSS

 

Name:

 

Bruce E. Gross

 

Title:

 

Chief Financial Officer

 

The foregoing Agreement is

hereby confirmed and accepted as

of the date first above written.

DEUTSCHE BANK SECURITIES INC.

UBS SECURITIES LLC

BNP PARIBAS SECURITIES CORP. CALYON SECURITIES (USA) INC. SUNTRUST CAPITAL
MARKETS, INC. By:  

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ SCOTT FLIESER

 

Name:

 

Scott Flieser

 

Title:

 

Managing Director

By:

 

/s/ RITU KETKAR

 

Name:

 

Ritu Ketkar

 

Title:

 

Director

By:  

UBS SECURITIES LLC

By:

 

/s/ CHRISTIAN STEWART

 

Name:

 

Christian Stewart

 

Title:

 

Managing Director

By:

 

/s/ JORDAN MATUSOW

 

Name:

 

Jordan Matusow

 

Title:

 

Associate Director